Exhibit 10.1
AMENDMENT
TO
AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
     This amendment (the “Amendment”) is effective as of the 23rd day of August,
2010, and is made by and between Yadkin Valley Bank & Trust Company, a North
Carolina banking corporation (hereinafter referred to as the “Bank”), and
Stephen S. Robinson, an individual resident of North Carolina (hereinafter
referred to as the “Officer”).
     WHEREAS, the Officer and the Bank entered into an amended and restated
employment agreement, dated December 31, 2008 (the “Agreement”), whereby the
Officer agreed to serve as an Executive Vice President of the Bank;
     WHEREAS, the Officer has agreed to accept a transfer of duties and now
serves as a senior executive of the Bank; and
     WHEREAS, the parties desire to revise the relevant provision of the
Agreement to reflect the Officer’s new position, the new term of the Agreement,
and certain other changes:
     NOW, THEREFORE, the Bank and the Officer do hereby agree as follows:
     1. Paragraph 1 of the Agreement is hereby deleted in its entirety and
replaced with the following:

      1.     Employment. The Bank agrees to continue to employ the Officer and
the Officer agrees to continue to accept employment upon the terms and
conditions stated herein as a senior executive of the Bank. The Officer shall
render such administrative and management services to the Bank as are
customarily performed by persons situated in a similar executive capacity. The
Officer shall promote the business of the Bank, including being active in at
least one civic organization in Iredell County, and perform such other duties as
shall, from time to time, be reasonably assigned by President of the Bank. Upon
the request of the President, the Officer shall disclose all business activities
or commercial pursuits in which Officer is engaged, other than Bank duties.

     2. Paragraph 5 of the Agreement is hereby deleted in its entirety and
replaced with the following:

      5.     Term. The term of employment under this Agreement shall be for the
period commencing upon the effective date of this Agreement and ending on
December 31, 2010.

     3. Paragraph 6(b) of the Agreement is hereby deleted in its entirety and
replaced with the following:

      (b)     For and in consideration of the benefit provided by Paragraph 4(d)
of this Agreement, which the Officer agrees is adequate consideration, during
the term of this Agreement, or any renewals thereof, the Officer agrees he will
not, within the “Restricted Area,” directly or indirectly, engage in any
business that competes with

 



--------------------------------------------------------------------------------



 



      the Bank or any of its subsidiaries without the prior written consent of
the Bank. The Restricted Area covers the following divisible list of
territories: Iredell and Elkin Counties, North Carolina and within 25 miles of
any Bank office operated during the term of this Agreement. Notwithstanding the
foregoing, the Officer shall be free, without such consent, to purchase or hold
as an investment or otherwise, up to five percent of the outstanding stock or
other security of any corporation which has its securities publicly traded on
any recognized securities exchange or in any over-the-counter market.

     4. Paragraph 10 of the Agreement is hereby deleted in its entirety.
     5. All other terms and conditions of the Agreement, except as modified
herein, shall remain in full force and effect and shall be binding on the
parties hereto, their heirs, successors and assigns. The parties acknowledge
that nothing in the Agreement shall be deemed to amend, alter, or void that
certain letter agreement between the Officer and the Bank dated January 16,
2009, relating to compliance with executive compensation regulations applicable
to the Bank under the U.S. Treasury’s TARP Capital Purchase Plan.
     IN WITNESS WHEREOF, the Bank has caused this Amendment to be executed and
its seal to be affixed hereunto by its officer thereunto duly authorized, and
the Officer has signed and sealed this Amendment, effective as of the date first
above written.

             
 
      YADKIN VALLEY BANK & TRUST COMPANY ATTEST:        
 
           
By:
  /s/ Patricia H. Wooten   By:   /s/ William A. Long
 
           
Name:
  Patricia H. Wooten   Name:   William A. Long
 
      Title:   Chief Executive Officer OFFICER        
 
           
By:
  /s/ Stephen S. Robinson        
 
            Stephen S. Robinson        

 